                                          Case 4:19-mc-80167-JST Document 47 Filed 09/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD KEITH ELLISON,                              Case No. 19-mc-80167-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER VACATING HEARING AND
                                                 v.                                         REQUIRING SUPPLEMENTAL
                                   9
                                                                                            BRIEFING
                                  10     UNITED STATES OF AMERICA,
                                                                                            Re: ECF Nos. 1, 43, 46
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This matter is scheduled for hearing on September 25, 2019, on Plaintiff Donald Keith

                                  14   Ellison’s motion for return of property pursuant to Federal Rule of Criminal Procedure 41(g), ECF

                                  15   No. 1, and Defendant United States of America’s motion to dismiss, ECF No. 43. On

                                  16   September 10, 2019, the government filed a notice of pendency of other action noting that a

                                  17   criminal indictment against Ellison has been filed in the United States District Court for the

                                  18   District of Puerto Rico. ECF No. 46.

                                  19          On or before September 20, 2019, the parties shall file a joint supplemental brief

                                  20   identifying the effect, if any, of the indictment on the motions pending before this Court. The

                                  21   brief shall not exceed ten pages and may set forth competing positions if the parties cannot reach

                                  22   agreement. The September 25, 2019 hearing is vacated. The motions will be taken under

                                  23   submission without oral argument unless otherwise ordered.

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 10, 2019
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
